3 N.Y.3d 688 (2004)
In the Matter of CHARLIE MIXON, Appellant,
v.
FRANK J. CLARK, as Erie County District Attorney, et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 21, 2004.
Decided September 7, 2004.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed the appeal taken to that Court, dismissed upon the ground that no motion for leave to appeal lies from an Appellate Division order dismissing an appeal from a decision of Supreme Court (see CPLR 5602); motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that denied poor person relief, dismissed upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.